Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 3, 4, 17, 18 and 19 are pending
	Applicant has incorporated the content of original filed claim 2 into claim 1 and propose cited prior art Lee does not disclose the claimed feature.
Applicant's arguments filed have been fully considered but they are not persuasive. 
	In particular, applicant cite the following reason in alleging cited prior art Lee does not disclose the claimed feature (see applicant’s response 4/14/22, pages 8, 9):

Lee (para. [0072]) recites in part: 
"The boundary determination unit 120 can determine a boundary 
between the black region and the white region based on a difference between center pixel data that is located at a center among the 3x3 pixel data and the other pixel data adjacent to the center pixel data. For example, if the difference between the brightness values of the center pixel data and the adjacent pixel data is substantially equal to or greater than a third brightness value, it is determined that the boundary between the black region and the white region exists between the pixel area corresponding to the center pixel data and the pixel area corresponding to the adjacent pixel data. Here, the third brightness value corresponds to, for example, 90% of the brightness value of full white." (Emphasis added.) 

That is, in Lee, the boundary determination unit 120 determines whether a boundary exists between the black region and the white region based on a difference between center pixel data and the other pixel data adjacent to the center pixel data. In Lee, if there is no boundary, there are no edge pixels.  Therefore, in Lee, if the difference between the brightness values of the center pixel data and the adjacent pixel data is less than the third brightness value, it is determined that there is no boundary between the black region and the white region. Thus, in this case, even if for image wherein the pixels in one row (or column) are all high-value gray scale pixels and the pixels in the other row (or column) are all low-value gray scale pixels in adjacent rows of the plurality of pixels, since there is no boundary, the boundary determination unit 120 of Lee determines that no pixel is an edge pixel. 

While in amended claim 1, if the pixels in one row are all high-value gray scale pixels and the pixels in the other row are all low-value gray scale pixels in adjacent rows of the plurality of pixels, it is determined that the pixels in one of the adjacent rows are the edge pixels; if the pixels in one column are all high-value gray scale pixels and the pixels in the other column are all low-value gray scale pixels in adjacent columns of the plurality of pixels, it is determined that the pixels in one of the adjacent columns are the edge pixels.

	In summary, applicant propose “if the difference between the brightness values of the center pixel data and the adjacent pixel data is less than the third brightness value, it is determined that there is no boundary between the black region and the white region…” therefore under such scenario, Lee wouldn’t be capable to determine edge pixels. 
	Applicant’s arguments are fully considered and are not persuasive. 
	Examiner respectfully submit, Lee perform region by region analysis of all pixels to determine boundary between low-value black (for example, 0) pixels and high-value white (for example, 255) pixels, see Lee paragraph 71: “The boundary determination unit 120 determines a boundary between a black region and a white region based on the line data stored in the first through third line memories 111-113. The black region is defined as a region of a group of pixels corresponding to pixel data having a brightness value that is substantially equal to or less than a first brightness value. The white region is defined as a region of a group of pixels corresponding to pixel data having a brightness value that is equal to or greater than a second brightness value. Here, the first brightness value is, for example, about 10% of a brightness value of full white, and the second brightness value is, for example, about 90% of the brightness value of full white. The embodiments are not limited to the values above. For example, the black region can be defined as a region displaying pixel data corresponding to full black (for example, 0, 0, 0), and the white region can be defined as a region displaying pixel data corresponding to full white (for example, 255, 255, 255). The calculation of the brightness value from the image data, for example, the RGB image data, can be performed by using a well-known conversion method.”
	In Lee paragraphs 72-78, the boundary determination unit of Lee extract one 3x3 pixels region at a time and determine whether there is a boundary between pixels within the region being analyzed, Lee perform such function by checking the value of the center pixel in the 3x3 region against each other pixels in the 3x3 region and determine whether the pixel value difference is greater than a threshold (paragraph 72, “if the difference between the brightness values of the center pixel data and the adjacent pixel data is substantially equal to or greater than a third brightness value, it is determined that the boundary between the black region and the white region exists between the pixel area corresponding to the center pixel data and the pixel area corresponding to the adjacent pixel data. Here, the third brightness value corresponds to, for example, 90% of the brightness value of full white”). Examiner submit for pixel values that range between 0-255, 90% exemplary value would be 230, a low value pixel of 0 and a high value pixel of 255 would have pixel value difference of more than 230 and a boundary will be determined as existing between the low value and high value pixel. Note that the 3 x 3 region analysis of Lee is performed for all pixels in order to determine “black region” and “white region” of pixels displayed, as well as direction of boundary, as a requirement to perform subsequent pixel value correction for pixels adjacent to boundary. 
In case of the claimed scenario, wherein pixels along a row/column are all high/low values, while pixels along adjacent row/column are all low/high values respectively, Lee, by perform 3x3 region by region analysis of all pixels, would have determined pixel value difference between the center pixel being analyzed and adjacent pixels in corresponding adjacent row/column to be greater than the threshold for marking boundary, and would determine a boundary exist between low value pixels and high value pixels along the direction in the corresponding row/column. For the case of entire row or entire column of high/low value pixels being bounded by another entire row or column of low/high value pixels, the entire row or column of pixels would be marked as adjacent to boundary after each pixel in the row or column are subjected to the center pixel analysis of Lee. Hence, examiner respectfully submit that Lee is capable of performing exactly the claimed function of determine pixels along a row or column to be edge pixels. Corresponding prior art rejection are therefore respectfully maintained and updated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien, US 20200211163 A1 (hereinafter “Chien”), in view of Lee, US 2015/0356903 (hereinafter “Lee”).
Regarding claims 1 and 4, Chien discloses a method for applying brightness compensation in a display (paragraph 15, LDC, OLED, PDP display panel), comprising: 
inputting an image to be displayed onto the display panel (fig. 1, capture circuit 110, paragraph 16, receive an image frame and obtain pixel data), wherein the image to be displayed comprises a plurality of pixels arranged in a plurality of rows and a plurality of columns, and each of the plurality of pixels comprises at least three sub-pixels of different colors (fig. 4, paragraph 25, “FIG. 4 illustrates four pixels P1, P2, P3 and P4, wherein each of the pixels P1-P4 has a red subpixel R, a green subpixel G and a blue subpixel B.”); 
acquiring a plurality of edge pixels corresponding to an edge of the image to be displayed, wherein the plurality of edge pixels are pixels that display edge information of the image to be displayed (fig. 1, edge determination circuit 120, paragraph 19 – 21, the edge determination circuit determine whether the color block edge exists between each current pixel and adjacent pixels according to comparison result, more detailed description in fig. 3, fig. 5, paragraphs 31-38); and 
compensating a gray scale value of each of the plurality of edge pixels (fig. 1, fig. 2, paragraphs 22, 23, 33, 36, compensation circuit 130 performing color fringe compensation on pixel).
Chien does not disclose in particular:
(from claim 1) wherein acquiring the plurality of edge pixels corresponding to the edge of the image to be displayed comprises: 
judging a gray scale value of each of the plurality of pixels, defining each of the plurality of pixels with the gray scale value greater than a first gray scale threshold as a high-value gray scale pixel, and defining each of the plurality of pixels with the gray scale value less than a second gray scale threshold as a low-value gray scale pixel, wherein the second gray scale threshold is less than the first gray scale threshold; and 
detecting a distribution of gray scale values the plurality of pixels, wherein if the pixels in one row are all high-value gray scale pixels and the pixels in the other row are all low-value gray scale pixels in adjacent rows of the plurality of pixels, it is determined that the pixels in one of the adjacent rows are the edge pixels; if the pixels in one column are all high-value gray scale pixels and the pixels in the other column are all low-value gray scale pixels in adjacent columns of the plurality of pixels, it is determined that the pixels in one of the adjacent columns are the edge pixels, and 
(from claim 4) the method further comprising giving a certain marker to the high-value gray scale pixel and other certain marker to the low-value gray scale pixel, wherein detecting the distribution of gray scale values of the plurality of pixels comprises analyzing a distribution of the markers to obtain the edge pixels.
In similar field of endeavor for edge compensation in display device, Lee discloses a data correction apparatus for correcting edge artifact (paragraphs 5, 6, “Most flat panel displays generate images by using three sub-pixels that emit red, green, and blue light, respectively. If a black object is displayed on a white background or a white object is displayed on a black background, edge discoloration can occur. This phenomenon occurs when random colors (e.g., red, green, and blue) appear at a boundary between the white and black colors due to the layout of sub-pixels that form each pixel. Thus, a method of removing the edge discoloration is necessary.”) with image data reception unit, boundary determination unit, image data correction unit, and storage unit (FIG. 1, the data correction apparatus 100 includes an image data reception unit 110, a boundary determination unit 120, and an image data correction unit 130. The data correction apparatus 100 further includes a storage unit 140), wherein the correction apparatus further comprises: 
judging a gray scale value of each of the plurality of pixels, defining each of the plurality of pixels with the gray scale value greater than a first gray scale threshold as a high-value gray scale pixel, and defining each of the plurality of pixels with the gray scale value less than a second gray scale threshold as a low-value gray scale pixel, wherein the second gray scale threshold is less than the first gray scale threshold:
see Lee, paragraph 71, ” The boundary determination unit 120 determines a boundary between a black region and a white region based on the line data stored in the first through third line memories 111-113. The black region is defined as a region of a group of pixels corresponding to pixel data having a brightness value that is substantially equal to or less than a first brightness value. The white region is defined as a region of a group of pixels corresponding to pixel data having a brightness value that is equal to or greater than a second brightness value. Here, the first brightness value is, for example, about 10% of a brightness value of full white, and the second brightness value is, for example, about 90% of the brightness value of full white. The embodiments are not limited to the values above. For example, the black region can be defined as a region displaying pixel data corresponding to full black (for example, 0, 0, 0), and the white region can be defined as a region displaying pixel data corresponding to full white (for example, 255, 255, 255). The calculation of the brightness value from the image data, for example, the RGB image data, can be performed by using a well-known conversion method.” Paragraph 72: “The boundary determination unit 120 can extract 3×3 pixel data from the line data stored in the first through third line memories 111-113. The boundary determination unit 120 can determine a boundary between the black region and the white region based on a difference between center pixel data that is located at a center among the 3×3 pixel data and the other pixel data adjacent to the center pixel data.” Herein, pixel with data having brightness value that is higher than 90% full white value, for example, constitute the claimed high-value gray scale pixel, pixel with data having brightness value that is lower than 10% full white value, for example, constitute the claimed low-value gray scale pixel, with pixels being judged and noted as being high-value gray scale or low-value gray scale and corresponding white/black region defined. 
detecting a distribution of gray scale values the plurality of pixels, wherein if the pixels in one row are all high-value gray scale pixels and the pixels in the other row are all low-value gray scale pixels in adjacent rows of the plurality of pixels, it is determined that the pixels in one of the adjacent rows are the edge pixels; if the pixels in one column are all high-value gray scale pixels and the pixels in the other column are all low-value gray scale pixels in adjacent columns of the plurality of pixels, it is determined that the pixels in one of the adjacent columns are the edge pixels:
See Lee paragraphs 74-76: “The boundary determination unit 120 can determine whether there is a boundary that is adjacent to the center pixel data among the 3×3 pixel data, determine the direction of the boundary, and determine the arrangement of the black region and the white region based on the boundary, with reference to the 3×3 pattern stored in the storage unit 140. Examples of the 3×3 pattern stored in the storage unit 140 are shown in FIGS. 2A through 2P. FIGS. 2A through 2H show 3×3 patterns when center pixel data corresponds to the black region. FIGS. 2I through 2P show 3×3 patterns when center pixel data corresponds to the white region.”, see example pixel patterns in paragraphs 75-78, fig. 2, such as pattern (a), (c), (d), (i), (j), (k), (l) for example wherein pixels in a row/column are high-value/low-value pixels, and wherein pixels in adjacent column/row are low-value/high-value respectively, and the boundary determination unit recognize pixels alone direction of edge/boundary between high-value and low-value pixels as edge/boundary. In other word, for image wherein all pixels in a row or column are one high-value or low-value gray scale, and wherein all pixels in adjacent row or column are the other one of high-value or low-value gray scale, Lee is capable of perform the claimed function of identifying pixels in adjacent row/column as edge pixels.
the method further comprising giving a certain marker to the high-value gray scale pixel and other certain marker to the low-value gray scale pixel, wherein detecting the distribution of gray scale values of the plurality of pixels comprises analyzing a distribution of the markers to obtain the edge pixels.
see Lee, paragraph 73: “The boundary determination unit 120 can determine a direction of the boundary and the arrangement of the black and white regions with respect to the boundary, based at least in part on the 3×3 pixel data. The boundary determination unit 120 can determine whether the 3×3 pixel data corresponds to the black region or the white region. In following description, if one pixel data among the 3×3 pixel data corresponds to the black region, this pixel data is expressed by 0. If one pixel data among the 3×3 pixel data corresponds to the white region, this pixel data is expressed by 1. If the pixel data corresponds to neither the black region nor the white region, the corresponding pixel data is expressed by x. Also, in the following description, the 3×3 pixel data is expressed in a format such as (abc, def, ghi). Here, a-i each denote 0, 1, or x (for example, a can be 0, 1, or x; b can be 0, 1, or x; d can be 0, 1, or x; etc.). That is, a corresponds to the pixel data in an upper row (that is, first row) and a left side (that is, first column) from among the 3×3 pixel data. Likewise, e corresponds to the pixel data located in an intermediate row (that is, second row) at an intermediate portion (that is, second column) from among the 3×3 pixel data. And i corresponds to the pixel data located in a lower row (that is, third row) at a right side (that is, third column) from among the 3×3 pixel data. For example, if 3×3 pixel data includes 111, 111, 000, the pixel data in the first and second rows correspond to the white region and the pixel data in the third row correspond to the black region. The boundary determination unit 120 extracts the 3×3 pixel data from the line data stored in the first through third line memories 111-113 and determines whether the extracted 3×3 pixel data corresponds to the black region or the white region to generate the 3×3 pixel data pattern such as (abc, def, ghi).” Note that in order for boundary determination analysis to carry out the intended function to distinguish boundary based on analysis of high-value / white and low-value / black pixels as disclosed, it is required that during the determination process the high-value and low-value pixel data are marked via some means and stored at least temporarily for analysis, which constitute the claimed analysis of marked pixels. 
Chien discloses display device with edge correction mechanism in general. Lee further discloses improvement on edge detection and correction technique with mechanism and components to retrieve, analyze, store, and recognize high grayscale value and low grayscale value pixels data and detailed process to identify boundary patterns. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known technique of Lee into the known device of Chien, such that the compensation method of Chien further comprises units configured to store and identify high/low grayscale value pixels, and unit to recognize edge patterns of image, to constitute (from claim 1) wherein acquiring the plurality of edge pixels corresponding to the edge of the image to be displayed comprises: judging a gray scale value of each of the plurality of pixels, defining each of the plurality of pixels with the gray scale value greater than a first gray scale threshold as a high-value gray scale pixel, and defining each of the plurality of pixels with the gray scale value less than a second gray scale threshold as a low-value gray scale pixel, wherein the second gray scale threshold is less than the first gray scale threshold; and detecting a distribution of gray scale values the plurality of pixels, wherein if the pixels in one row are all high-value gray scale pixels and the pixels in the other row are all low-value gray scale pixels in adjacent rows of the plurality of pixels, it is determined that the pixels in one of the adjacent rows are the edge pixels; if the pixels in one column are all high-value gray scale pixels and the pixels in the other column are all low-value gray scale pixels in adjacent columns of the plurality of pixels, it is determined that the pixels in one of the adjacent columns are the edge pixels, and (from claim 4) the method further comprising giving a certain marker to the high-value gray scale pixel and other certain marker to the low-value gray scale pixel, wherein detecting the distribution of gray scale values of the plurality of pixels comprises analyzing a distribution of the markers to obtain the edge pixels, the result would have been predictable and would provide the benefit of more accurate and articulated edge detection process while achieving the intended function of correcting image data based on detected edge pixels. 
Regarding claim 3, Chien in view of Lee discloses the method for applying brightness compensation of claim 1, wherein compensating the gray scale value of each of the plurality of edge pixels comprises: compensating the gray scale values of the sub-pixels in the plurality of edge pixels or compensating the gray scale values of the sub-pixels in the pixels that are in the same row and adjacent to the plurality of edge pixels or compensating the gray scale values of the sub-pixels in the pixels that are in the same column and adjacent to the plurality of edge pixels (see Chien paragraphs 26-30, table 1 for compensating gray scale value edge pixel by adjusting gray scale value of sub-pixels of edge pixel or sub-pixels of adjacent pixels. For example, when an edge exists between (m, n) and (m, n-1) pixel, when the brightness of (m, n) is greater than the brightness of (m, n-1), the brightness of subpixel R is adjusted).

Regarding claim 17, Chien in view of Lee discloses the method for applying brightness compensation of claim 4, wherein in the certain marker and the other certain marker, one is 0 and the other is 1; if the markers of the pixels in one row are all 0 and the markers of the pixels in the other row are all 1 in adjacent rows of the plurality of pixels, it is determined that the pixels in one of the adjacent rows are the edge pixels; and if the markers of the pixels in one column are all 0 and the markers of the pixels in the other column are all 1 in adjacent columns of the plurality of pixels, it is determined that the pixels in one of the adjacent columns are the edge pixels (see analysis in rejection of claim 1, see also Lee paragraph 73, ““The boundary determination unit 120 can determine a direction of the boundary and the arrangement of the black and white regions with respect to the boundary, based at least in part on the 3×3 pixel data. The boundary determination unit 120 can determine whether the 3×3 pixel data corresponds to the black region or the white region. In following description, if one pixel data among the 3×3 pixel data corresponds to the black region, this pixel data is expressed by 0. If one pixel data among the 3×3 pixel data corresponds to the white region, this pixel data is expressed by 1”, herein, after 3x3 pixel analysis is performed for all pixels, in case wherein all pixels along one row or one column are high/low value pixels while all pixels along adjacent row or column are low/high value pixels respectively, a row/column of all pixels marked as 0/1 would be determined as edge pixels for being pixels next to boundary with adjacent row/column comprising pixels all marked as 1/0 respectively).

Regarding claim 18, Chien in view of Lee discloses the method for applying brightness compensation of claim 1, wherein if the image to be displayed is a color pattern, the first gray scale threshold is a certain value greater than 0, and the second gray scale threshold is a certain value less than 255 (Lee, paragraph 71, 72, “Here, the first brightness value is, for example, about 10% of a brightness value of full white, and the second brightness value is, for example, about 90% of the brightness value of full white. The embodiments are not limited to the values above. For example, the black region can be defined as a region displaying pixel data corresponding to full black (for example, 0, 0, 0), and the white region can be defined as a region displaying pixel data corresponding to full white (for example, 255, 255, 255). The calculation of the brightness value from the image data, for example, the RGB image data, can be performed by using a well-known conversion method.” “if the difference between the brightness values of the center pixel data and the adjacent pixel data is substantially equal to or greater than a third brightness value, it is determined that the boundary between the black region and the white region exists between the pixel area corresponding to the center pixel data and the pixel area corresponding to the adjacent pixel data. Here, the third brightness value corresponds to, for example, 90% of the brightness value of full white”)

Regarding claim 19, Chine in view of Lee discloses the method for applying brightness compensation of claim 1, wherein if the image to be displayed is a black-and-white pattern, the first gray scale threshold is 0, and the second gray scale threshold is a 255 (Lee, paragraph 71, 72, “Here, the first brightness value is, for example, about 10% of a brightness value of full white, and the second brightness value is, for example, about 90% of the brightness value of full white. The embodiments are not limited to the values above. For example, the black region can be defined as a region displaying pixel data corresponding to full black (for example, 0, 0, 0), and the white region can be defined as a region displaying pixel data corresponding to full white (for example, 255, 255, 255). The calculation of the brightness value from the image data, for example, the RGB image data, can be performed by using a well-known conversion method.” “if the difference between the brightness values of the center pixel data and the adjacent pixel data is substantially equal to or greater than a third brightness value, it is determined that the boundary between the black region and the white region exists between the pixel area corresponding to the center pixel data and the pixel area corresponding to the adjacent pixel data. Here, the third brightness value corresponds to, for example, 90% of the brightness value of full white”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694       

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694